We think the word "owner" in section 5 of chapter 206 of the General Laws, in the phrase "owner of the property to be affected by the lien," means the owner of the fee when the fee in land is to be affected, and the owner of a leasehold or less interest when such less interest is to be affected. In this case the purchaser of the materials was a lessee, and his term, not the reversion belonging to his landlord, was the property to be affected. Of this property he was the owner, and, as he was likewise the purchaser of the materials, no notice to him was required. As no such notice was required, no "copy of said notice" was required to be recorded.
The objection that part of the land lies in the town of Johnston and no notice was filed in that town, we understand to mean that the account for which the lien is claimed was not filed in Johnston. This omission waives the petitioner's right to a lien upon so much of the land as lies in that town, but is not effective as a ground of demurrer to the petition.
Demurrer overruled.